This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1816

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                 Robert Richard Doble,
                                      Appellant.

                                  Filed April 6, 2015
                                       Affirmed
                                    Hudson, Judge

                             Ramsey County District Court
                               File No. 62-CR-14-2091

Lori Swanson, Minnesota Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Elizabeth Lamin, Assistant County Attorney,
St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Kathryn J. Lockwood, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Bjorkman, Presiding Judge; Hudson, Judge; and

Hooten, Judge.

                        UNPUBLISHED OPINION

HUDSON, Judge

      Appellant challenges his sentence for second-degree criminal sexual conduct,

arguing that a dispositional departure was warranted. We affirm.
                                        FACTS


      Respondent State of Minnesota charged appellant Robert Richard Doble with two

counts of first-degree criminal sexual conduct and two counts of second-degree criminal

sexual conduct. The state brought the charges after M.D., appellant’s then 15-year-old

daughter, told the police that her father had been sexually abusing her. The complaint

alleged that appellant would come into M.D.’s bedroom at night and touch her genital

area. M.D. alleged that this touching progressed to digital penetration. M.D. reported

that the assault occurred over several years and involved numerous incidents.

      Appellant negotiated a plea agreement with the state. Pursuant to the agreement,

appellant pleaded guilty to a charge of second-degree criminal sexual conduct in violation

of Minn. Stat. § 609.343, subd. 1(h)(iii), and the state agreed to dismiss the remaining

three counts.    The district court accepted appellant’s guilty plea and ordered a

presentence investigation.

      Appellant moved the district court for a downward dispositional departure.

Appellant argued that he is amenable to probation, and that probation is “a more

appropriate disposition than prison incarceration.” Appellant asserted that he has no

criminal history; “has been cooperative towards law enforcement and the judicial

system”; “expressed his remorse and accepted responsibility for his actions”; “fully

cooperated with the [presentence investigation] and provided an honest assessment of his

role in this crime;” has not “minimized his behavior or blamed outside influences for his

actions”; “has been accepted into the Project Pathfinder treatment program”; and “has



                                            2
demonstrated a positive attitude to change in his life.” Appellant submitted four letters of

support from his friends and one letter from his mother.

          At the sentencing hearing, the state requested the district court impose the

presumptive guidelines’ sentence of 90-months’ imprisonment.              The district court

indicated that it had the opportunity to review the presentence-investigation report and

the materials from appellant’s psychosexual evaluation.1 The district court heard oral

arguments from both parties, statements by M.D.’s mother and grandmother, a statement

from M.D. that was read into the record, and a statement by appellant. The district court

stated:

                I never make decisions in these types of cases until I actually
                get on the bench. And I want to hear from the people
                involved . . . . , from the attorneys, [a]nd also specially hear
                from you about how you’re feeling about what happened
                here.

                       ....



1
  We note that the psychosexual evaluation is part of the presentence report and
investigation, which is not accessible to the public. See Minn. R. Pub. Access to Recs. of
Jud. Branch 4, subd. 1(b)(2) (indicating that court services records gathered at the request
of court “to assist in assigning an appropriate sentence” are not accessible to the public).
Materials that are not available to the public in the course of proceedings in the district
court remain under seal and are “not available to the public on appeal.” Minn. R. Civ.
App. P. 112.01, subd. 1. Counsel are required to file a separate confidential addendum, if
they include documents filed under seal or are otherwise inaccessible to the public.
Minn. R. Civ. App. P. 112.02. And they are required to “take reasonable steps to prevent
the disclosure of confidential information” in their briefs and arguments to this court.
Minn. R. Civ. App. 112.03. Both attorneys addressed the contents of the psychosexual
evaluation in their briefs to this court, without seeking leave to file redacted (public)
versions and unredacted (for this court’s use) versions. See Minn. R. Civ. App. P. 112.03
2009 advisory comm. cmt. In this opinion, we will not disclose information that is not
part of the public record of the proceedings in district court.

                                               3
             And in this case I have been waiting for a justification on
             deviating from the guidelines. And I haven’t gotten enough
             here . . . . Given the feelings, the impressions of the people,
             the effects on the victim in this case, on the duration of the
             commission of these offenses against your daughter, I just
             don’t see that I have a basis to deviate from the guidelines.

The district court sentenced appellant to 90 months’ incarceration. This appeal follows.

                                    DECISION

      Appellant argues that the district court abused its discretion by denying his motion

for a downward dispositional departure “where there was significant evidence of his

amenability to probation.”    Specifically, appellant asserts that his “personal history,

acceptance of responsibility, strong willingness to change, and amenability to

community-based treatment made him an excellent candidate for a probationary

sentence.”

      A district court has “great discretion” when sentencing a criminal defendant, and

reversal of a refusal to departure is warranted only when there is an abuse of that

discretion. State v. Soto, 855 N.W.2d 303, 307–308 (Minn. 2014). Under the Minnesota

Sentencing Guidelines, the sentencing court must impose the presumptive sentence

unless “there exist identifiable, substantial, and compelling circumstances” to depart.

Minn. Sent. Guidelines II.D (2010). A district court must, however, acknowledge and

consider reasons for departure rather than summarily dismissing them. State v. Curtiss,

353 N.W.2d 262, 264 (Minn. App. 1984).          In determining whether a defendant is

amenable to probation and appropriate for a dispositional departure, a district court can

consider “[n]umerous factors, including the defendant’s age, his prior record, his



                                            4
remorse, his cooperation, his attitude while in court, and the support of friends and/or

family.” State v. Trog, 323 N.W.2d 28, 31 (Minn. 1982).

       Appellant notes that (1) he is 37 years old and “had never been convicted of a

crime”; (2) he admitted he was sick and expressed a strong desire to receive treatment for

the issues that caused him to commit the offense; (3) the psychosexual evaluation

indicates that he would be an appropriate candidate for outpatient, sex offender treatment;

(4) he had been accepted into the Project Pathfinders treatment program; (5) the letters

submitted by his friends and mother indicated that “the community would be best served

by him receiving treatment, not a prison sentence”; and (6) that corrections did not

oppose a probationary sentence.2

       Even if these factors were to favor appellant, it would not follow that the district

court abused its discretion by refusing to depart from the presumptive sentence. Indeed,

our supreme court has explained that the mere fact that a mitigating factor is present in a

particular case does “not obligate the court to place defendant on probation.” State v.

Wall, 343 N.W.2d 22, 25 (Minn. 1984). When a district court imposes a presumptive

sentence, we “may not interfere with the sentencing court’s exercise of discretion, as long

as the record shows the sentencing court carefully evaluated all the testimony and

information presented before making a determination.” State v. Pegel, 795 N.W.2d 251,

255 (Minn. App. 2011) (quotation omitted).


2
  Appellant argues that the state did not “oppose” a probationary sentence. But the record
reflects that corrections recommended a presumptive sentence of 90-months’
imprisonment, and the state similarly requested a presumptive sentence at the sentencing
hearing.

                                             5
       Here, the district court heard oral arguments from both parties and received

statements from appellant, M.D.’s mother and grandmother, and M.D. The district court

reviewed the presentence investigation and the psychosexual evaluation. The district

court stated that it took into account all of this testimony and information before making

its decision, but that it could not conclude that the circumstances warranted a

dispositional departure. The district court explained to appellant the bases for its decision

not to depart.   Thus, the district court did not abuse its discretion when it denied

appellant’s motion for a downward dispositional departure.

       Affirmed.




                                             6